internal_revenue_service number release date index number ------------------------------------------------------------ -- ------------------------- ------------------------------------------ ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- ----------------- telephone number refer reply to cc psi b04 plr-112093-17 date date legend decedent spouse individual date date date year accountant attorney ------------------------------------------------ ------------------- ---------------------------- -------------------- ---------------------------- ------------------- ------- --------------------------- -------------------------------- dear ---------------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt trust and a non-exempt trust and make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code code for the exempt trust the facts submitted are as follows decedent executed his will on date article fourth of the will provided that the residuary_estate was to be held in trust and the trust property divided into two shares fund a marital trust and fund b bypass_trust fund a was to consist of an amount equal to the minimum amount of property qualifying for the marital_deduction which when added to all other_property in decedent’s gross_estate passing_to_spouse decedent’s spouse under the will will eliminate all federal_estate_taxes payable by plr-112093-17 reason of decedent’s death the trustee of the trust is to pay to or apply for the benefit of spouse the net_income of marital trust quarter-annually or more frequently the trustee may also pay to or apply for the benefit of spouse the principal of marital trust to provide for spouse’s support maintenance health and education the remaining property of the estate is to be held in fund b article fifteenth paragraph e of the will provides that the trustee is authorized to exercise in his absolute discretion any elections and options given to him by any provision of the code and any other statute or regulations state or federal governing the administration of the estate including the right to allocate gst_exemption to any property in the decedent’s gross_estate and the right to divide any trust into separate trusts so that the inclusion_ratio of each trust for gst tax purposes shall be zero or one decedent died on date in year survived by spouse and children individual served as the personal representative of decedent’s estate individual retained accountant to prepare the decedent's form_706 united_states estate and generation-skipping_transfer_tax return on schedule m of the return individual made a qualified_terminable_interest_property qtip_election with respect to marital trust however accountant failed to advise individual to divide marital trust into a gst exempt marital trust and a gst non-exempt marital trust and to make a reverse_qtip_election in order to allocate decedent's remaining gst_exemption to the gst exempt marital trust the form_706 was timely filed on date spouse hired attorney to plan her estate attorney discovered the failure to divide marital trust into a gst exempt marital trust and gst non-exempt marital trust and to make a reverse_qtip_election for the gst exempt marital trust it is represented that decedent has sufficient gst_exemption available to allocate to the gst exempt marital trust you have requested the following rulings an extension of time under sec_301_9100-1 and sec_301_9100-3 to sever marital trust into a gst exempt marital trust and a gst non-exempt marital trust pursuant to sec_26_2654-1 of the generation-skipping_transfer_tax regulations an extension of time to make a reverse_qtip_election under sec_2652 the automatic allocation rules of sec_2632 will operate to cause the unused portion of decedent's gst_exemption to be allocated to the gst exempt marital trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states plr-112093-17 sec_2044 provides in part that the value of the gross_estate shall include the value of any property for which a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 in which the decedent had a qualifying_income_interest_for_life sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed under this section with respect to such interest -- a if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse and no deduction shall be allowed with respect to such interest even if such deduction is not disallowed under subparagraphs a and b -- c if such interest is to be acquired for the surviving_spouse pursuant to directions of the decedent by his executor or by the trustee of a_trust sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse plr-112093-17 sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect on decedent’s date of death provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing the form_706 or form 706na to the extent not otherwise allocated by the plr-112093-17 decedent's executor on or before that date unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of one over the applicable_fraction determined for the trust sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2652 provides that for purposes of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_26_2654-1 provides in part that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor and the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original instrument and the severance occurs prior to the date prescribed for filing the federal plr-112093-17 estate_tax_return including extensions actually granted for the estate of the transferor and the new trusts are severed on a fractional basis sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore decedent's_estate is granted an extension of time of days from the date of this letter to sever marital trust into a gst exempt marital trust and a gst non-exempt marital trust and to make a reverse_qtip_election with respect to the gst exempt marital trust further we rule that the automatic allocation rules of sec_2632 apply to automatically allocate decedent's unused gst_exemption to the gst exempt marital trust the reverse_qtip_election should be made on a supplemental form_706 for year the form_706 should be filed with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-112093-17 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries leslie h finlow _________________________ by leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
